DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination an apparatus, comprising: the middle section is connectable to a beam blocking element; and the first end comprises a first bearing assembly and is connectable to a motor drive arm; and the second end comprises a second bearing assembly and is connectable to an optical-mechanical element.
Regarding claim 12, the prior art of record fail to teach either singly or in combination a method for managing movement in a bearing assembly, comprising: providing an axial preloading technique to the bearing assembly, wherein the axial preloading technique manages issues associated with radial and axial play by providing a more secure fit and reducing looseness or movement in the bearing assembly.
Regarding claim 16, the prior art of record fail to teach either singly or in combination, an apparatus, comprising: a coupling link that is connectable to a beam blocking element, and comprises a first ball bearing assembly connectable to a motor drive arm and a second ball bearing assembly connectable to a retroreflective element, wherein the motor drive arm is connectable to a motor, such that operation of the motor causes actuation of the motor drive arm and the coupling link.

Citation of Relevant Prior Art
US 2018/0334125 to Thiele discloses (fig. 3) an apparatus (apparatus), comprising: a coupling link (19, 23) comprising a first end (26), (paragraph [0040]), a second end (31), and a middle section (32), wherein: blocking device (40), pivot bearing unit (40) which in turn has a first bearing element (43) and a second bearing element (44), (paragraph [0041]). US 2018/0334125 to Thiele is not concern with the middle section is connectable to a beam blocking element; and the first end comprises a first bearing assembly and is connectable to a motor drive arm; and the second end comprises a second bearing assembly and is connectable to an optical-mechanical element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878